Citation Nr: 1721188	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-45 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from October 1981 to August 1990 and in the Coast Guard from December 1990 to October 2009.

This appeal came before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that in part granted service connection for restless leg syndrome and left epididymitis and assigned each disability a 0 percent (noncompensable) rating effective November 1, 2009.  A November 2011 rating decision increased the rating for each disability to 10 percent effective from the date of service connection.

In an April 2014 decision, the Board denied a disability rating in excess of 10 percent for restless leg syndrome and remanded the issue of a higher rating for left epididymitis for updated treatment records and a new VA examination.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

A May 2014 record from the Denver VA Medical Center showed that the requested examination was cancelled with a note that the Veteran did not wish to pursue his appeal.  In June 2014, the AOJ sent the Veteran a letter asking him whether he wished to withdraw his appeal.  Later that month, the Veteran called to confirm that he would like to withdraw his appeal and that he would be submitting a statement to that effect.  Receiving no such statement, the AOJ readjudicated his appeal in a June 2014 supplemental statement of the case.  In an April 2017 letter, the Board advised the Veteran that withdrawals must be in writing and asked that he send a written letter indicating such.  The Board also notified the Veteran that if a response is not received within 30 days of the date of the letter, then the Board will assume that he wishes to continue with his appeal and proceed to adjudicate it.  Having received no response, the Board will proceed with the adjudication of his appeal.



FINDINGS OF FACT

1.  The Veteran's left epididymitis has not more nearly approximated recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization, and/or continuous intensive management.  

2.  From September 27, 2010, the Veteran's left epididymitis has been manifested by a daytime voiding interval between one and two hours, and awakening to void three to four times per night.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left epididymitis prior to September 27, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.27, 4.115b, Diagnostic Code 7525 (2016).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, but no higher, for left epididymitis from September 27, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.27, 4.115b, Diagnostic Code 7525 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, the claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations to determine the nature and severity of his disability in July 2009, September 2010, and September 2011.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

In the remand portion of the April 2014 decision, the Board requested another VA examination to determine the nature and severity of the Veteran's disability.  As noted in the Introduction, a May 2014 record shows that the examination was cancelled with a note that the Veteran did not wish to pursue his appeal.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in affording an examination.  The Board reiterates that the AOJ has substantially complied with the remand request.  See Dyment, 13 Vet. App. 141.  The Board will proceed with the adjudication of the Veteran's appeal based on the other evidence of record.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

The Veteran's left epididymitis has been assigned a 10 percent rating under Diagnostic Code 7599-7525.  38 C.F.R. § 4.115b (2016).  Thus, his disability has been rated by analogy under Diagnostic Code 7525 for chronic epididymo-orchitis.  38 C.F.R. §§ 4.20, 4.27 (2016).  

Diagnostic Code 7525 provides that chronic epididymo-orchitis should be rated as urinary tract infection.  38 C.F.R. § 4.115b.

The rating criteria for urinary tract infection provide for a 30 percent rating for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management; and a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  Poor renal function is to be rated as renal dysfunction.  

At the July 2009 VA examination, the Veteran reported a history of epididymitis following a vasectomy and reversal more than 10 years ago with recent treatment for left epididymitis 6 months ago with antibiotics.  He indicated that it was stable but still hurt a little bit.  He denied any hematuria, urgency, frequency, or urinary tract problems.  On examination, the testes were normal on palpation but on the left there was a mild residual minimal epididymitis on gentle pressure.  The examiner noted that March 2009 urinalysis was normal.  The examiner provided a diagnosis of recurrent left epididymitis.

At the September 2010 VA examination, the Veteran reported that he continues to work in the Coast Guard full time and over the last year has lost approximately 21 days of work time, 15 of which were for back pain and 5 to 6 of which were for insomnia and restless leg syndrome.  He denied having any work restrictions or accommodations.  He stated that he limits lifting to 30 pounds and running to 15 to 30 minutes, both due to back pain, but he has no limitations in walking, standing, sitting, or stairs.  He stated that he has no restrictions in activities of daily living.  He reported mild constant dull discomfort in the left epididymis at a level of 1/10 and approximately one to two times a year this flares to an 8/10 and lasts for 3 to 4 days, which he treats with Percocet.  He denied taking antibiotics for the recurrent discomfort.  He denied a history of any associated symptoms of lethargy, weakness, anorexia, or weight change.  He reported mild occasional urinary urgency and dysuria, and mild frequency six times per day and two to three times a night.  He denied urinary incontinence and does not wear pads, diapers, or use catheters.  He denied having erectile dysfunction.  He denied having renal insufficiency.  He indicated that the disability has had no impact on his occupation.  On examination, the testes and penis were normal but the left epididymis was mildly tender to palpation but not enlarged and without nodules.  

On a VA Form 9 received in November 2010, the Veteran stated that he had 22 bouts of epididymitis that required intensive management during the course of his military career and he disagreed with the last examiner's assessment that his left epididymitis was mild as he reported during the examination that he has urinary urgency 6 times per day and 2 to 3 times per night.

At the September 2011 VA examination, the Veteran reported a history of chronic left epididymitis treated with intermittent intensive management for the symptoms with anti-inflammatories, narcotics, antibiotics and limited duty.  He denied taking continuous medication.  He denied having a voiding dysfunction or a history of recurrent symptomatic urinary tract infections.  He denied erectile dysfunction or retrograde ejaculation.  The examiner indicated that the Veteran has a history of chronic epididymitis treated with intermittent intensive management with anti-inflammatories, narcotics, antibiotics, limited duty, scrotal elevation, and rest.  On examination, the penis and testes were normal but the left epididymis was inflamed, hypertrophied, and tender to palpation.  There was a surgical scar but it was not painful or unstable, or of an area greater than 39 square cm (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  In terms of work, the examiner stated that when the epididymis is inflamed and tender, the Veteran has difficulty with prolonged standing and sitting.

In February 2014, the Veteran's representative indicated that his disability has become worse since the last VA examination.  However, as discussed earlier, the Veteran declined the examination.  

Given the evidence of record, the Veteran's left epididymitis has not more nearly approximated recurrent symptomatic urinary tract infection requiring drainage/ frequent hospitalization, and/or continuous intensive management.  He has not had a history of urinary tract infections and the symptoms of his epididymitis have not required drainage, frequent hospitalization, or continuous intensive management.  Thus, a higher 30 percent rating is not warranted under the rating criteria for urinary tract infection.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  The rating criteria for urinary frequency provide for a 40 percent rating for daytime voiding interval less than one hour, or awakening to void five or more times per night; and a 20 percent rating for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  While the Veteran denied urinary frequency at the July 2009 examination, he reported urinary frequency of six times per day and two to three times per night at the September 2010 examination.  The Board finds that this equates to a daytime voiding interval between one and two hours, and awakening to void three to four times per night.  Thus, a 20 percent rating under the rating criteria for urinary frequency is warranted.  However, based on the Veteran's own report, an even higher 40 percent rating is not warranted.  While the Veteran's urinary frequency was not documented at the September 2011 examination, the Board will resolve reasonable doubt in his favor to find that his symptoms continued.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  With no prior evidence of such symptoms, the Board finds that the 20 percent rating is warranted from the September 27, 2010 date of the VA examination.

After further review, the Board finds that no other diagnostic code provides for a higher rating at any time during the rating period.  

In conclusion, the Board has applied the benefit of the doubt in granting an initial 20 percent rating for left epididymitis from September 27, 2010.  However, as the preponderance of the evidence is against an even higher or a rating in excess of 10 percent at any other time since the date of service connection, those aspects of the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the Veteran's left epididymitis, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability, including urinary frequency.  The symptom of pain is reasonably contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected left epididymitis.  While his recurrent bouts of epididymitis result in limited duty due to difficulty with prolonged standing and sitting, the record indicates that he is still working.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial disability rating in excess of 10 percent for left epididymitis prior to September 27, 2010 is denied.  

A disability rating of 20 percent for left epididymitis from September 27, 2010 is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


